Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 September 26, 2013 VIA EDGAR TRANSMISSION Mr. Jeffrey A. Foor U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 RE: ACCELERATION OF EFFECTIVENESS REQUEST ADVISORS SERIES TRUST (the “Trust”) Securities Act Registration No: 333-17391 Investment Company Act Registration No: 811-07959 Orinda Income Opportunities Fund (S000041252) Dear Mr. Foor: Pursuant to Rule 485(a) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Orinda Income Opportunities Fund (the “Fund”), is Post-Effective Amendment No. 543 and Amendment No. 545 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) for the purpose of responding to Staff comments with respect to registration of a new Class D for the Fund. In addition, on behalf of the Trust and the Fund, we hereby request acceleration of this registration statement Amendment filed herewith on September 26,2013, whereby the registration statement on Form N-1A would be declared effective no later than September 27, 2013. Pursuant to the U.S. Securities and Exchange Commission’s authority under Rule461(a) under the 1933 Act, we have attached a separate letter from Quasar Distributors, LLC, the Fund’s principal underwriter, requesting that effectiveness of the Amendment to the registration statement be accelerated to Friday, September 27, 2013, or as soon as practicable thereafter. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Advisors Series Trust Enclosure QUASAR DISTRIBUTORS, LLC September 26, 2013 VIA EDGAR TRANSMISSION Mr. Jeffrey A. Foor U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Advisors Series Trust (the “Trust”) File Nos: 333-17391 and 811-07959 Dear Mr. Foor: REQUEST FOR ACCELERATION.As the principal underwriter of the Orinda Income Opportunities Fund (the “Fund”), a series of the Trust, and pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, as amended, we request that effectiveness of the Registration Statement that is filed herewith on Form N-1A on behalf of the Fund on September 26, 2013, be accelerated to September 27, 2013, or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC /s/ James R. Schoenike James R. Schoenike President 615 East Michigan Street Milwaukee, WI53202
